         Case 3:19-cv-07651-EMC Document 54 Filed 12/09/19 Page 1 of 2



1                          UNITED STATES DISTRICT COURT

2                        NORTHERN DISTRICT OF CALIFORNIA

3

4    INTEL CORPORATION and APPLE INC.,                    19-7651
                                              Case No. ____________________
5
                            Plaintiffs,     [PROPOSED] ORDER GRANTING INTEL
6    v.                                     CORPORATION AND APPLE INC.’S
     FORTRESS INVESTMENT GROUP LLC,         ADMINISTRATIVE MOTION TO FILE
7    FORTRESS CREDIT CO. LLC, UNILOC 2017   COMPLAINT CONDITIONALLY UNDER
     LLC, UNILOC USA, INC., UNILOC          SEAL
8    LUXEMBOURG S.A.R.L., VLSI
     TECHNOLOGY LLC, INVT SPE LLC,
9
     INVENTERGY GLOBAL, INC., DSS
10   TECHNOLOGY MANAGEMENT, INC., IXI
     IP, LLC, and SEVEN NETWORKS, LLC,
11
                             Defendants.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  [PROPOSED] ORDER GRANTING INTEL AND APPLE’S
                                                     ADMINISTRATIVE MOTION TO FILE COMPLAINT
                                                                   CONDITIONALLY UNDER SEAL
           Case 3:19-cv-07651-EMC Document 54 Filed 12/09/19 Page 2 of 2



1            Having considered the motion filed by plaintiffs Intel Corporation and Apple Inc. and the
2    accompanying declarations, the Court grants Intel and Apple’s Administrative Motion to File
3
     Complaint Conditionally Under Seal with respect to the following portions of the Complaint:
4

5
      Page                             Paragraph                       Line Number(s)
6
      34                               102                             8-10
7
      34                               105                             22-24
8
      35                               107                             5-8
9
             IT IS SO ORDERED.
10

11   Date: December 9, 2019                                By:___________________________
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       1       [PROPOSED] ORDER GRANTING INTEL AND APPLE’S
                                                                  ADMINISTRATIVE MOTION TO FILE COMPLAINT
                                                                                CONDITIONALLY UNDER SEAL
